People v Gibson (2017 NY Slip Op 06547)





People v Gibson


2017 NY Slip Op 06547


Decided on September 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-04491
 (Ind. No. 1039/14)

[*1]The People of the State of New York, respondent, 
vEdward Gibson, appellant.


Edward Gibson, Elmira, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Laurie K. Gibbons and Pamela Kelly-Pincus of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 2017 (People v Gibson, 147 AD3d 779), affirming a judgment of the Supreme Court, Nassau County, rendered May 15, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., HALL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court